Per Curiam,
This is an appeal by one member of St. Joseph’s Roman Catholic Beneficial Society of Columbia, Pennsylvania, from a decree dismissing his exceptions and granting a charter to St. Joseph’s Beneficial Society of Columbia, Pennsylvania. The names of the two corporations are not identical, therefore *83the case of American Clay Manufacturing Co. v. American Clay Manufacturing Co., 198 Pa. 189, does not absolutely rule the question presented on this appeal. Nevertheless, there is such similarity between the name of the older corporation and that of the proposed corporation that, under ordinary circumstances, a court would be clearly justified in withholding its approval of the later application. On the other hand, the pertinent circumstances and local conditions might be such that no confusion would result. The question was addressed primarily to the discretion of the common pleas, and, if the proceedings be regular, it is only where there has been a plain abuse of discretion, either in granting, or in refusing the application for a charter, that the appellate court will reverse. See Philadelphia Lying-In Charity v. Maternity Hospital, 29 Pa. Superior Ct. 420, and cases there cited; also In re Polish National Catholic Church of St. Francis, 31 Pa. Superior Ct. 87. Having regard to the nature and object of the proposed corporation, and the reasons which the court below assigns for overruling the appellant’s exceptions, we cannot say as matter of law that the granting of the charter involved abuse of discretion. The fact that eighty-nine out of the ninety members of the old corporation assented to and petitioned the court for the granting of the charter, was properly taken into consideration by the court in determining whether confusion in the public mind, and consequent loss to the old corporation, would be likely to result.
The assignments of error are overruled, and the decree is affirmed at the costs of appellant.